United States Court of Appeals
                                For the Eighth Circuit
                           ___________________________

                                   No. 19-3039
                           ___________________________

                                United States of America

                           lllllllllllllllllllllPlaintiff - Appellee

                                              v.

                                       Jamal Lewis

                          lllllllllllllllllllllDefendant - Appellant
                                          ____________

                       Appeal from United States District Court
                   for the Western District of Missouri - Springfield
                                    ____________

                              Submitted: October 21, 2020
                               Filed: October 28, 2020
                                    [Unpublished]
                                    ____________

Before LOKEN, GRUENDER, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Jamal Lewis, civilly committed pursuant to 18 U.S.C. § 4246 since 2012,
appeals the district court’s1 order revoking his most recent grant of conditional release.

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Because the district court did not clearly err in finding that Lewis failed to comply with
his prescribed regimen of psychiatric care and that his continued release would
therefore create a substantial risk of bodily injury to another person or serious damage
to the property of another, see 18 U.S.C. § 4246(f), we affirm, see 8th Cir. R. 47B.
See United States v. Burleson, 29 F. App’x 412, 413 (8th Cir. 2002) (per curiam)
(standard of review). We also grant counsel’s motion to withdraw.
                         ______________________________




Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                           -2-